The Chancellor.
The defendant has fully answered every allegation in the bill on which an equity could be raised either for an injunction or receiver. The partnership business may be unprofit*208able, and it may be that the partnership should be dissolved or discontinued. But there is no reason for enjoining O’Neill from proceeding with the business and settling up the affairs, or to take the property out of his hands to be administered by the expensive 'and destructive machinery of a receiver in chancery.
The injunction must be entirely dissolved, and the motion for receiver is refused.